Citation Nr: 1145239	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as pes cavus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, denied the Veteran's claim of entitlement to service connection for bilateral pes cavus.

In January 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  The Board notes that the Veteran submitted additional evidence at the time of his hearing before the Board, with a waiver of RO consideration of the same.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

The Board notes that the most recent VA treatment records associated with the Veteran's claims file are dated in October 2009, with the exception of a letter from the Veteran's VA treating physician, Dr. K., dated in November 2010.  There is no indication that the Veteran has ceased VA treatment.  Significantly, the November 2010 letter noted above indicates that the Veteran has a painful foot condition and has been undergoing treatment for the same.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran asserts entitlement to service connection for bilateral pes cavus on the basis that such was a disability that preexisted his entry into active service and was aggravated by such active service.  

The Veteran's service entrance examination, conducted in March 1965, indicates that he presented with pes cavus, marked.  His service treatment records dated in March 1965 indicate that he obtained foot arch supports; and additional records in March 1965 indicate that he was treated for a blister on the back of his right heel.  Service treatment records dated in June 1966 indicate that he complained of a callus.  His service separation examination, conducted in February 1967, is silent for any notation as to pes cavus; however, the report of medical history, conducted at that time and completed by the Veteran, indicates that he reported a history of foot trouble.  

It is unclear to the Board if the Veteran's bilateral pes cavus noted on entry into service is a congenital defect or disease, and if so, if such was aggravated by service or if there is additional disability due to any superimposed injury.  If the Veteran's bilateral pes cavus noted on entry into service is not a congenital defect or disease, it is unclear if such preexisting disability was aggravated by the Veteran's active service.  Further, the Board notes that the Veteran is service-connected for a number of disabilities, notably gout, coronary artery disease, diabetes mellitus, hypertension, and peripheral neuropathy and vascular disease of the bilateral lower extremities.  It is unclear to the Board if any current bilateral foot disability is secondary to any service-connected disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in New Orleans, Louisiana, dated from October 2009 to the present, specifically to include records of the Slidell VA Outpatient Clinic, as well as records of treatment by Dr. K. for a painful foot condition, as noted in his November 2010 letter.

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the etiology of any bilateral foot disability found present.  The examiner must provide all appropriate diagnoses related to the feet and opine as to the following: 

As to each of the following inquires, the examiner is advised that aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

(a) Does the Veteran's bilateral pes cavus constitute a congenital disease or defect, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)? 

(b) If the Veteran's bilateral pes cavus constitutes a congenital disease, is it at least as likely as not (at least 50 percent probability) that it was aggravated by active service, or any aspect thereof, specifically considering his in-service request for arch supports and a blister and callus?  

(c) If the Veteran's bilateral pes cavus constitutes a congenital defect, is it at least as likely as not (at least 50 percent probability) was there additional disability due to disease or injury superimposed upon such defect during active service, or any aspect thereof, specifically considering his in-service request for arch supports and a blister and callus? 

(d) Did the Veteran's preexisting bilateral pes cavus undergo an increase in the underlying pathology during his active service, i.e., was aggravated during active service?  

(e) If the Veteran's preexisting bilateral pes cavus did not undergo an increase during active service, i.e., was not aggravated, is the evidence against aggravation undatable? 

(f) If there was an increase in severity of the Veteran's preexisting bilateral pes cavus during active service, was that increase due to the natural progress of the disease? 

(g)  Is it at least as likely as not (at least 50 percent probability) that any other diagnosed bilateral foot disability was incurred in or aggravated by the Veteran's active service, or any aspect thereof, specifically considering his in-service request for arch supports and a blister and callus? 

(h)  Is it at least as likely as not (at least 50 percent probability) that any other diagnosed bilateral foot disability has been aggravated by any service-connected disability, including but not limited to gout, coronary artery disease, diabetes mellitus, hypertension, and peripheral neuropathy and vascular disease of the bilateral lower extremities.

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to service connection for a bilateral foot disability, claimed as pes cavus, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011). 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


